BLODGETT, J.
Heard upon motion of respondent that petitioner be held in contempt of an order entered September 25, 1931, giving her custody of infant child and for modification of the amount awarded for such child and mother.
The Court is of the opinion, the evidence disclosing that the petitioner has removed the infant from the jurisdiction of the Court, that the payments ordered be discontinued until further order, or until said infant is returned to the jurisdiction of the Court.
The motion to hold petitioner in contempt is denied.